           Case 2:20-cr-00164-APG-EJY Document 11 Filed 08/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:20-CR-164-APG-EJY

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 BENJAMIN GALECKI,

12                 Defendant.

13         This Court finds Benjamin Galecki pled guilty to Count One of a One-Count
14 Criminal Information charging him with unlawful monetary transactions in violation of

15 18 U.S.C. § 1957. Criminal Information, ECF No. __; Change of Plea, ECF No. __; Plea

16 Agreement, ECF No. __.

17         This Court finds Benjamin Galecki agreed to the imposition of the in personam
18 criminal forfeiture money judgment of $30,000 set forth in the Plea Agreement, and the

19 Forfeiture Allegation of the Criminal Information. Criminal Information, ECF No. __;

20 Plea Agreement, ECF No. __; Change of Plea, ECF No. __.

21         The in personam criminal forfeiture money judgment is any property, real or
22 personal, involved in a violation of 18 U.S.C. § 1957, and is subject to forfeiture pursuant

23 to18 U.S.C. § 981(a)(2); and 21 U.S.C. § 853(p).

24         This Court finds that Benjamin Galecki shall pay an in personam criminal
25 forfeiture money judgment of $30,000 to the United States of America pursuant to Fed. R.

26 Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. § 981(a)(2); and 21 U.S.C. § 853(p).

27         This Court finds that on the government’s motion, the court may at any time enter
28 an order of forfeiture or amend an existing order of forfeiture to include subsequently
            Case 2:20-cr-00164-APG-EJY Document 11 Filed 08/21/20 Page 2 of 3



 1   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 2   32.2(b)(2)(C).

 3          The in personam criminal forfeiture money judgment complies with Honeycutt v.

 4   United States, 137 S. Ct. 1626 (2017).

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

 6   that the United States of America recover from Benjamin Galecki an in personam

 7   criminal forfeiture money judgment of $30,000.

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk

 9   send copies of this Order to all counsel of record and three certified copies to the United

10   States Attorney’s Office, Attention Asset Forfeiture Unit.

11                  August 20
            DATED _____________________, 2020.

12

13

14                                               ANDREW P. GORDON
                                                 UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
           Case 2:20-cr-00164-APG-EJY Document 11 Filed 08/21/20 Page 3 of 3



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   August 10, 2020.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 3
